Citation Nr: 0000516	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-03 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 1, 1996, 
for an award of additional compensation benefits for the 
veteran's dependent children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to 
December 1979 and from December 1980 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 letter of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which informed the veteran that his disability compensation 
award had been amended and "included additional benefits for 
your spouse and children."  The effective date for the 
additional benefits was June 1, 1996.  The veteran has 
perfected an appeal to the Board of the effective date of 
June 1, 1996, for the additional compensation benefits for 
his children, alleging that the effective date should have 
been earlier than June 1, 1996.

A hearing was held on March 8, 1999, in Nashville, Tennessee, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  In a letter dated March 4, 1993, the RO informed the 
veteran of a February 1993 rating decision which resulted in 
an increase in his combined service-connected disability 
compensation rating from 20 percent to 40 percent and 
included an enclosed VA Form 21-8764 which notified the 
veteran that veterans having a 30 percent or more 
service-connected condition may be entitled to additional 
compensation benefits for a spouse and unmarried children of 
a certain age.

2.  In a letter dated June 15, 1993, the RO notified the 
veteran of a May 1993 rating decision and advised the veteran 
to read an enclosed VA Form 21-8764, noting that the form 
contained important information about the veteran's rights to 
receive VA compensation benefits; the RO also requested the 
veteran to send (1) a certified copy of his marriage 
certificate; (2) a completed VA Form 21-686c, giving the full 
name, date, place of birth, and social security number of 
each of his children, and the name and address of the person 
with whom each child lived; and (3) a certified copy of the 
public record of birth showing the names of both parents for 
each child.

3.  In the June 15, 1993, letter, the RO also notified the 
veteran that, if the RO did not receive the evidence 
enumerated above "within one year from the date of this 
letter", VA would not be able to pay any additional benefits 
for any period before the date that the evidence was 
received.

4.  On July 2, 1993, the RO received a VA Form 21-686c from 
the veteran along with a certified copy of his marriage 
certificate; the completed VA Form 21-686c provided names and 
birth dates for each of the veteran's three children, the 
name and address of the person having custody of each child; 
and a social security number for the veteran's son, 
[redacted], but no social security numbers for the veteran's 
two daughters.

5.  In a letter dated July 19, 1993, the RO informed the 
veteran that his disability compensation award had been 
amended to include additional benefits for his spouse.

6.  On May 14, 1996, the RO received another completed VA 
Form 21-686c from the veteran showing all his children's 
social security numbers along with birth certificates for 
each of the veteran's three children.

7.  In a letter dated May 31, 1996, the RO informed the 
veteran that his disability compensation award had been 
amended to include additional benefits for his children, 
effective June 1, 1996.

8.  During the pendency of this appeal, certain amendments to 
the law were made on November 2, 1994, that allow, in certain 
circumstances, acceptance of a claimant's written statement 
as to a relationship as proof of that relationship for the 
purpose of acting on such an individual's claim for benefits.
CONCLUSIONS OF LAW

1.  An effective date earlier than June 1, 1996, for 
additional compensation benefits for the veteran's two 
daughters is not warranted in this case.  38 U.S.C.A. 
§§ 1115, 5101(c)(1), (2), 5110(f), (g), 5124 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.4(b)(2), 3.204(a), 3.209, 3.216 
(1999).

2.  An effective date earlier than June 1, 1996, -- 
specifically, May 15, 1995, -- for additional compensation 
benefits for the veteran's son is warranted in this case.  
38 U.S.C.A. §§ 1115, 5101(c)(1), (2), 5110(f), (g), 5124 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.4(b)(2), 3.204(a), 
3.209, 3.216 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

In a February 1993 rating decision, the RO, among other 
things, (1) granted service connection for weakness, left 
upper extremity due to Bell's palsy, and assigned a 20 
percent disability rating for that disorder; (2) granted 
service connection for Bell's palsy, left face, and assigned 
a 10 disability rating for that disorder; and (3) granted an 
increased disability rating for service-connected tinnitus, 
assigning a 10 percent rating for that disorder.  The effect 
of this rating decision was that the veteran's combined 
service-connected disability rating was increased from 20 
percent to 40 percent disabling, effective September 24, 
1992.

In a letter dated March 4, 1993, the RO informed the veteran 
of the decision to increase his service-connected disability 
compensation and advised him of the disorders for which 
service connection had been granted and the disability rating 
assigned for each and informed him of the disorders for which 
service connection had been denied.  In the last paragraph of 
the letter, the RO directed the veteran's attention to 
certain enclosures, namely, VA Form 4107, Notice of 
Procedural and Appellate Rights; VA Form 21-8764, Disability 
Compensation Award Attachment, Important Information; and VA 
Form 28-1900, Disabled Veterans' Application for Vocational 
Rehabilitation (Chapter 31).  VA Form 21-8764 provided in 
pertinent part in 1993,

Veterans having a 30 [percent] or more 
service-connected condition may be 
entitled to additional compensation for a 
spouse, dependent parents, or unmarried 
children under 18 (or under 23 if 
attending an approved school) or when 
prior to age 18 the child has become 
permanently incapable of self-support 
because of mental or physical 
defect. . . .

VA Form 21-8764 (FEB 1990).

In a May 1993 rating decision, the RO granted service 
connection for tinea pedis (claimed as skin condition of the 
feet) and for chronic obstructive pulmonary disease and 
spontaneous right pneumothorax (claimed as asthma) and 
assigned noncompensable ratings for these conditions.

In a letter dated June 14, 1993, the RO notified the veteran 
that it was working on his claim but that it needed more 
information.  The RO requested that the veteran complete and 
return a copy of VA Form 21-686c, Declaration of Status of 
Dependents and that he send a certified copy of his marriage 
certificate.

In a letter dated June 15, 1993, the RO notified the veteran 
of the May 1993 rating decision.  In the letter, the RO 
advised the veteran to read the enclosed VA Form 21-8764, 
noting that the form contained important information about 
the veteran's rights to receive VA compensation benefits.  
The RO requested the veteran to send a certified copy of his 
marriage certificate and, on VA Form 21-686c, to give the 
full name, date, place of birth, and social security number 
of each of his children, and the name and address of the 
person with whom each child lived.  The RO asked the veteran 
to submit a certified copy of the public record of birth 
showing the names of both parents for each child.  The RO 
noted in the letter that the veteran's application for VA 
compensation benefits (VA Form 21-526 which had been received 
by the RO in June 1992) did not contain his dependents' 
social security numbers and that benefits could not be paid 
under the law on behalf of any person for whom VA had no 
social security number.  The RO requested that the evidence 
be sent as soon as possible and informed the veteran that, if 
the RO did not receive the evidence "within one year from 
the date of this letter", VA would not be able to pay any 
additional benefits for any period before the date that the 
evidence was received.

On July 7, 1993, the RO received VA Form 21-686c with a 
certified copy of the veteran's marriage certificate.  On the 
form, the veteran provided a social security number for his 
wife and for his youngest child, a son, but not for his two 
daughters.  In a letter dated July 19, 1993, the RO informed 
the veteran that his disability compensation award had been 
amended and that "[i]ncluded are additional benefits for 
your spouse."

On May 14, 1996, the RO received VA Form 21-686c, Declaration 
of Status of Dependents, on which the veteran provided the 
social security numbers for all three of his children; VA 
Form 21-674, Request for Approval of School Attendance; and 
copies of birth certificates for all three of his children.  
In a letter dated May 31, 1996, the RO notified the veteran 
that his disability compensation award had been amended and 
"included additional benefits for your spouse and 
children."  The effective date for the additional benefits 
was June 1, 1996.

The veteran appealed the June 1, 1996, effective date for 
additional compensation benefits for his children, stating in 
his notice of disagreement that he believed the effective 
date should be April 1992 and stating that he had not been 
informed until recently that his children "would affect my 
pay."  In his VA Form 9 substantive appeal, the veteran 
noted that he had lived at the same address since May 1992 
and that he has searched his files for a letter from the RO 
dated June 15, 1993, and that he could not find one.  He 
stated, "I would definitely not wait 3 years to claim monies 
I should have been informed about earlier."  He claimed he 
had not been informed in 1993 about the availability of 
additional compensation benefits for his children.

At a hearing before the Board on March 8, 1999, the veteran 
testified that he had complied with the RO's request for 
information in the June 15, 1993, letter.  He stated that he 
had "brought in the form that they needed".  He further 
testified that he provided the VA with VA Form 646c and that 
the RO did not ask him for birth certificates of the children 
at the time that he submitted the form.  He claimed that he 
had birth certificates for all of his children in 1993 and 
that the RO did not ask him to submit them at that time.  He 
further stated that he assumed that between 1993 and 1996 he 
was being paid an additional dependency allowance for his 
children.  The veteran stated that he was seeing his 
accredited representative about another matter in 1996 when 
the representative looked in a computer file and informed him 
that he was not being paid for his dependent children and at 
that time he submitted the needed documents and the VA 
adjusted his compensation payments.

Analysis.

The law provides additional compensation benefits for 
dependents of veterans who have a combined service-connected 
disability rating of not less than 30 percent.  38 U.S.C.A. 
§ 1115 (West 1991).  The law further provides,

An award of additional compensation on 
account of dependents based on the 
establishment of a disability rating in 
the percentage evaluation specified by 
law for that purpose shall be payable 
from the effective date of such rating; 
but only if proof of dependents is 
received within one year from the date of 
notification of such rating action.

38 U.S.C.A. § 5110(f) (West 1991).  

A claimant must provide the social security number of any 
dependent on whose behalf he or she is seeking benefits.  
38 U.S.C.A. § 5101(c)(1), (2) (West 1991); 38 C.F.R. 
§§ 3.204(a), 3.216 (1999).

On November 2, 1994, the law was amended with regard to the 
type of proof needed to establish the existence of any 
relationships for the purpose of a claim for benefits.  
38 U.S.C.A. § 5124 (West 1991 & Supp. 1999); see Pub. L. 
103-446, Title III, § 301(a), November 2, 1994, 108 Stat. 
4657.  The new section of Title 38, United States Code, 
stated,

(a)  For the purposes of benefits under 
laws administered by the Secretary, the 
Secretary may accept the written 
statement of a claimant as proof of the 
existence of any relationship specified 
in subsection (b) for the purpose of 
acting on such individual's claim for 
benefits.

(b)  Subsection (a) applies to proof of 
the existence of any of the following 
relationships between a claimant and 
another person:

(1)  Marriage.
(2)  Dissolution of a marriage.
(3)  Birth of a child.
(4)  Death of any family member.

(c)  The Secretary may require the 
submission of documentation in support of 
the claimant's statement if --

(1)  the claimant does not reside within 
a State;
(2)  the statement on its face raises a 
question as to its validity
(3)  there is conflicting information of 
record; or
(4)  there is reasonable indication, in 
the statement or otherwise, of fraud or 
misrepresentation.

38 U.S.C.A. § 5124 (West 1991 & Supp. 1999).  The 
implementing regulation was amended in November 1996.  
38 C.F.R. § 3.204(a) (1999).

Prior to the amendment to the law in November 1994, VA 
regulations called for the submission of certain types of 
evidence to establish the relationship of a child to the 
veteran, such as a certified copy or abstract of the public 
record of birth, in order to grant additional compensation 
benefits for a dependent child of the veteran.  See 38 C.F.R. 
§§ 3.204, 3.209 (1992).  Therefore, after the veteran's 
combined rating rose to 40 percent as a result of the May 
1993 rating decision, the RO wrote to the veteran in June 
1993 and requested that he send certified copies of his 
marriage certificate and of the public record of birth for 
each child.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue.  38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1999); see 
also 38 C.F.R. § 3.114 (1999).  "This effective date rule 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law."  
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  However, the 
second sentence of section 5110(g) provides,

In no event shall such award or increase 
be retroactive for more than one year 
from the date of application therefor or 
the date of administrative determination 
of entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g) (West 1991).  The implementing VA 
regulation provides in pertinent part as follows,

Where . . . compensation . . . is awarded 
or increased pursuant to a liberalizing 
law . . . .which became effective on or 
after the date of its enactment or 
issuance, in order for a claimant to be 
eligible for a retroactive payment under 
the provisions of this paragraph the 
evidence must show that the claimant met 
all eligibility criteria for the 
liberalized benefit on the effective date 
of the liberalizing law . . . and that 
such eligibility existed continuously 
from that date to the date of 
claim . . . .  The provisions of this 
paragraph are applicable to . . . claims 
for increase.

. . . .

(3)  If a claim is reviewed at the 
request of a claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.

38 C.F.R. § 3.114(a)(3) (1999).

In this case, the Board notes that the statute did not change 
during the pendency of this appeal, which began with the 
filing of the notice of disagreement in June 1996 with the 
May 31, 1996, letter which notified the veteran that 
additional compensation benefits had been granted based on 
his dependent children as a result of the RO's having 
received their birth certificates and the veteran's 
daughters' social security numbers on May 14, 1996.  (The 
Board notes that May 14, 1996, is the actual "effective" 
date of the award of additional or increased compensation 
benefits and June 1, 1996, is the date marking the 
commencement of the payment period based on that effective 
date in accordance with section 3.31 of VA regulations which 
provides that the commencement of payment of an award will be 
"the first day of the calendar month following the month in 
which the award became effective."  38 C.F.R. § 3.31 
(1999).)  Rather, the statute changed more than a year prior 
to receipt of the claim for increase on May 14, 1996.

However, the implementing regulation did change during the 
pendency of the appeal, i.e., in November 1996, raising the 
question of whether the Board should apply the rule in Karnas 
based on the change in the implementing regulation.  The 
Board has decided that it need not reach that question in 
this case, however, because section 3.114(a)(3) by its own 
terms allows for the review of a claim at the request of a 
claimant more than 1 year after the effective date of a 
liberalizing law and authorizes payment of benefits awarded 
for a period of 1 year prior to the date of receipt of such a 
request.  38 C.F.R. § 3.114(a)(3) (1999).  Therefore, the 
Board will construe the veteran's appeal for an effective 
date earlier than June 1, 1996, for the additional 
compensation benefits for his dependent children as a request 
for review of the evidence under the liberalizing law enacted 
in November 1994.

Under the law as it existed prior to the amendments which 
added section 5124 to Title 38 in November 1994, an effective 
date earlier than June 1, 1996, for additional compensation 
benefits for the veteran's dependent children is not 
warranted in this case because the veteran did not provide 
the required documentation to demonstrate the relationship 
between him and his children within one-year of the RO's 
letter of notification of June 15, 1993.  38 U.S.C.A. 
§ 501(a)(1) (West 1991); 38 C.F.R. §§ 3.204, 3.209 (1992).  
Specifically, he did not provide certified copies of the 
public record of birth for any of the children.  In addition, 
he had not provided the social security numbers for his two 
daughters in 1993, although he did provide his son's social 
security number on VA Form 21-686c, received by the RO in 
July 1993.  38 U.S.C.A. § 5101(c)(1) (West 1991); 38 C.F.R. 
§§ 3.204(a), 3.216 (1999).

The veteran has claimed and testified that the RO did not 
inform him in 1993 that the certified copies of the birth 
records were needed and that he never received the letter 
dated June 15, 1993, concerning this documentation.  With 
regard to the former, the Board observes that the evidence of 
record -- namely the June 15, 1993, letter, as well as the 
March 4, 1993, letter of notification of the February 1993 
rating decision with the enclosed VA Form 21-8764 -- 
demonstrates that the veteran was provided with clear notice 
that a veteran having a 30 percent or more service-connected 
condition may be entitled to additional compensation benefits 
for unmarried children of a certain age and that he was 
apprised of the type of information that was needed in order 
to provide those benefits and how long he had to submit it 
before he would no longer be eligible for any retroactive 
award of benefits based on submission of the evidence.  See 
VA Form 20-8890 (the June 15, 1993, letter) ("Please send 
this evidence to us as soon as possible, preferably within 60 
days.  In any case, it must be received by VA within one year 
of this letter, otherwise, if entitlement to benefits is 
established, payments can be authorized only from the date VA 
receives the evidence.").  Accordingly, the Board concludes 
that the veteran was notified that he was eligible for 
additional benefits and he was also notified of the type of 
evidence needed to obtain those benefits and the time period 
within which he should submit the evidence.

Concerning the latter contention of the veteran, i.e., that 
he never received the June 15, 1993, letter, the Board notes 
that there is a presumption of regularity in the law that 
supports "'the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties'".  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992).  In Saylock, the 
United States Court of Appeals for Veterans Claims (Court) 
held that it must presume that the RO properly discharged its 
duties by mailing a copy of the RO decision to the "latest 
address then of record."  Mason v. Brown, 8 Vet. App. 44, 54 
(1995), quoting Saylock, 3 Vet. App. at 395; see 38 U.S.C.A. 
§ 7105(b)(1); see also 38 U.S.C.A. § 5104(a) (Secretary to 
"provide" to each VA-benefits claimant timely notice of any 
VA-benefits adjudication decision accompanied by "an 
explanation of the procedure for obtaining review of the 
decision"); Rosler v. Derwinski, 1 Vet. App. 241 (1991) 
(holding that as to adjudications made after January 31, 
1990, Secretary is required by section 5104(a) to advise VA 
claimants throughout claims adjudication process of their 
subsequent appellate rights as to those adjudications).  
Similarly, in this case, the Board concludes that the 
presumption of regularity attaches to VA's having sent the 
June 15, 1993, letter to the veteran, and the Board notes 
that the copy of the letter in the file shows that the letter 
was addressed to the veteran at the last address of record 
that VA had for him at that time which in this case has been 
the same address -- as the veteran acknowledged on his 
substantive appeal -- since May 1992.  The veteran has 
offered no "clear evidence to the contrary" to rebut the 
presumption that the VA notified him of the evidence needed 
to award the additional compensation benefits for his 
dependent children.  Ashley, 2 Vet. App. at 64-65.  
Accordingly, the Board concludes that the VA did not fail to 
give the veteran proper notice in 1993 of his eligibility for 
additional compensation benefits based on his dependent 
children and of the evidence needed to obtain those benefits.

The Board will now examine whether an allowance of the 
additional compensation benefits for the veteran's dependent 
children may be granted prior to June 1, 1996, under the new 
provisions added to the law in November 1994.  Those 
provisions are discretionary in nature; that is, they state 
that VA "may" accept "the written statement" of a claimant 
as proof of the existence of any relationship -- including 
the "birth of a child" or the relationship between a 
claimant and a child -- for the purpose of acting on such 
individual's claim for benefits.  VA also "may" require the 
submission of documentation in support of the claimant's 
statement if (1) the claimant does not reside within a State; 
(2) the statement on its face raises a question as to its 
validity; (3) there is conflicting information of record; or 
(4) there is reasonable indication, in the statement or 
otherwise, of fraud or misrepresentation.

In this regard, the Board concludes that the veteran's 
identification of his three children as his children, of 
their dates of birth, and of the names and address of the 
persons having custody of them -- a former wife, with regard 
to his daughters, and himself, with regard to his son, -- 
provided on his original application (VA Form 21-526), 
received in June 1992, and on VA Form 21-686c, received in 
July 1993, constituted a "written statement . . . of the 
existence of [a] relationship" between him and his children.  
38 U.S.C.A. § 5124 (West 1991 & Supp. 1999).  Moreover, the 
veteran lives in the state of Tennessee; the information 
provided on the two forms is consistent, not conflicting; the 
statement on its face raises no question as to its validity; 
and there is no reasonable indication, in the statement or 
otherwise, of fraud or misrepresentation.  38 U.S.C.A. § 5124 
(West 1991 & Supp. 1999).  Accordingly, the Board concludes 
that the written statement of the veteran identifying his 
three children constitutes sufficient proof of a relationship 
between him and them under the amendments to the law made in 
November 1994 and additional documentation is not needed in 
support of this statement under those new provisions.

Nevertheless, the Board notes that -- although the veteran 
did provide a social security number for his son, 
[redacted], on the July 1993 VA Form 21-686c -- at no time 
prior to receipt of VA Form 21-686c on May 14, 1996, did the 
veteran provide social security numbers for his two 
daughters.  This requirement is governed by a different 
provision of the law from that subject to the revisions of 
November 1994 and has been a consistent, unchanging 
requirement from the time of the May 1993 rating decision 
throughout the course of this appeal.  38 U.S.C.A. 
§ 5101(c)(1) (West 1991); 38 C.F.R. §§ 3.204(a), 3.216 
(1999).  In the June 15, 1993, letter, the RO informed the 
veteran of this requirement and specifically notified him 
that his original application for VA compensation benefits 
(VA Form 21-526) did not contain his dependents' social 
security numbers.  Because the veteran did not provide this 
information for his two daughters until May 14, 1996, the 
Board concludes that the effective date of June 1, 1996, the 
first day of the month following receipt of that evidence, is 
the appropriate effective date for an award of additional 
compensation benefits for the veteran's two daughters.  
38 U.S.C.A. § 5101(c)(1) (West 1991); 38 C.F.R. § 3.216 
(1999).

However, because the veteran son's social security number has 
been in the record since July 1993, the Board concludes that 
an effective date earlier than June 1, 1996, for the 
additional compensation benefits for the veteran's son, 
[redacted], may be granted because not only was the son's 
social security number of record since 1993, in compliance 
with section 5101(c)(1), but all the information needed under 
the liberalizing provisions of section 5124, i.e., a written 
statement from the veteran as proof of the existence of a 
relationship between him and his son, were also of record 
from 1993.  Therefore, the evidence shows that, with regard 
to his son, [redacted], the veteran "met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law", i.e., November 2, 1994, "and that 
such eligibility existed continuously from that date to the 
date of claim" for increased compensation benefits submitted 
on May 14, 1996.  38 C.F.R. § 3.114(a) (1999).  Moreover, 
unlike the situation regarding the veteran's two daughters, 
the veteran is not barred from receiving additional benefits 
for his son earlier than June 1, 1996, by operation of the 
other provision of the law concerning social security 
numbers.  38 U.S.C.A. § 5101(c)(1), (2) (West 1991); 
38 C.F.R. § 3.216 (1999).  Therefore, additional benefits 
based on [redacted]'s dependency "may be authorized for a 
period of 1 year prior to the date of receipt 
of . . . request" for review under the provisions of the new 
law, i.e., May 14, 1996, which in this case is May 15, 1995. 


ORDER

An effective date earlier than June 1, 1996, for an award of 
additional compensation benefits for the veteran's two 
dependent daughters is denied.

An effective date earlier than June 1, 1996, -- specifically, 
May 15, 1995, -- for an award of additional compensation 
benefits for the veteran's dependent son is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

